Title: Pennsylvania Assembly: Reply to the Governor, 15 May 1755
From: Pennsylvania Assembly
To: 


Conditions on the ships bringing German immigrants to Pennsylvania were often nothing short of frightful. Eager to come to America, lured by baseless promises of mercenary “soul-sellers,” the redemptioners poured down the Rhine Valley into Rotterdam, where profit-hungry captains packed them together, in Mittelberger’s phrase, “like herrings,” four to six hundred to a ship. They spent the slow and sometimes stormy passage in misery, stench, and horror, without medical attention and often without sufficient water, suffering from dysentery, typhus, and scurvy, near-starving, seasick, and filthy, many too weak and wretched even to die. Humanitarian considerations alone might have been slow to effect reform; but the Germans created problems of public health, for those whose time could not be sold were often turned out by the captains to fend for themselves on the streets of Philadelphia. In the summer of 1754 the city was infested by a fever — probably typhus — traced to the ships. On December 12, therefore, Governor Morris called on the Assembly to strengthen the existing laws controlling the importation of sick persons and preventing the spread of contagious diseases. After repeated consideration and amendment, the bill was sent to the governor on December 31. The political and economic issue was as basic as the medical — the right of the community to protect its health as against the right of private persons to trade freely in the imperial interest, even in such a commodity as human beings. The governor assured the Assembly he would carefully consider the bill “and make such Alterations in it as may best answer the End proposed, without laying too great Restraints upon Trade.” Repeating their earnest request for Morris’ approval, the Assembly in reply admitted that “the Bill itself was calculated to lay Restraints upon the Trade carried on by the Importers of such Passengers, &c. and we have, in all our Considerations upon it, endeavoured to make it answer those Purposes, without interfering with the other Branches of our Commerce, not subject to the same fatal Consequences. …” The governor on April 2 presented a long list of amendments, many of them vital; the Assembly accepted some, but adhered to the original bill in other particulars; the governor insisted on additional changes; and in this impasse a committee composed of Evan Morgan, Joseph Fox, James Pemberton, Franklin, and William Callender was appointed, May 14, to draft a message. It was read, approved, and sent to the governor the next day; and it is printed here.
Governor Morris replied on May 16 to this and another message. Had the Assembly really wished to promote the public health, he argued, they would have sought a conference with the Council instead of insisting on their own version of the bill; and he resented the content and tone of the message; it was “plainly designed to represent me, as having no Regard for the Health or Safety of the Inhabitants of this Country; in doing which I cannot think you have paid a proper Regard to Truth.” The Assembly sent a rejoinder on May 17.
 
May it please the Governor,
[May 15, 1755]
Upon the Governor’s Message of the Twelfth of December last, recommending to us a Revision of the Laws now in Being, relating to sickly Vessels and Passengers, and that we would make proper Provision for preventing the ill Effects that might arise from such for the future, and as far as in our Power prevent the Spreading of any infectious Disorder that might be introduced into this City and Province; we immediately prepared and sent up a Bill, which we presume would, in a great Measure, have answered that good Purpose, and at the same time have left open to the fair Trader all the valuable Advantages which could accrue to the Province from such Importations.
The grievous Calamities we were then threatned with; the melancholy Spectacle of the Distress of so many of our Fellow Creatures perishing for Want of Change of Apparel, Room and other Necessaries, on board their Ships, and after their being landed among us; the extreme Danger the Benevolent and the Charitable exposed themselves to in approaching those unhappy Sufferers, together with the Governor’s own Recommendation, gave us Reason to hope, that he might be at Liberty, and that his own Inclinations would have induced him to have passed such a Bill as might prevent the like for the future: But we are under the greatest Concern, to find ourselves disappointed in these our reasonable Expectations.
By our Charters, and the Laws of this Province, the whole Legislative Power is vested in the Governor and the Representatives of the People; and as we know of no other Negative upon our Bills but what the Governor himself has, we could wish he had been pleased to have exercised his own Judgment upon this our Bill, without referring the Consideration of it to a Committee of his Council, most of them such, as we are informed, who are, or have lately been, concerned in the Importations, the Abuses of which this Bill was designed to regulate and redress.
The German Importations were at first, and for a considerable Time, of such as were Families of Substance, and industrious sober People, who constantly brought with them their Chests of Apparel, and other Necessaries for so long a Voyage; but these we apprehand have, for some Time past, been shipped on board other Vessels, in order to leave more Room for crouding their unhappy Passengers in greater Numbers, and to secure the Freights of such as might perish during the Voyage, which Experience has convinced us must be the Case of very many, where such Numbers (as have been lately imported in each Vessel) are crouded together without Change of Raiment, or any other Means of keeping themselves sweet and clean. But this Provision the Governor has been pleased to throw out of our Bill; and yet we think it so essentially necessary, that the Want of it must necessarily poison the Air those unhappy Passengers breathe on Shipboard, and spread it wherever they land, to infect the Country which receives them; expecially as the Governor has likewise altered the Provision we had made by the Advice of the Physicians, for accomodating them with more Room and Air upon their Arrival here.
We have Reason to believe, the Importations of Germans have been for some Time composed of a great Mixture of the Refuse of their People, and that the very Goals have contributed to the Supplies we are burdened with: But as there are many of more Substance and better Character, we thought it reasonable to hinder the Importer from obliging such as had no Connections with one another to become jointly bound for their respective Freights or Passages; but the Governor has thought fit to alter this also in such a Manner as to elude the good Purposes intended by the Act; by which Means, those who are of more Substance are involved in the Contracts and Debts of others, and the Merchant secured at the Expence of the Country, where they are necessitated, and do become very frequently common Beggars from Door to Door, to the great Injury of the Inhabitants, and the Increase and Propagation of the Distempers they have brought among us.
Many who have indented themselves for the Payment of their Passages, have frequently been afflicted with such secret and loathsome Diseases at the Time, as have rendered them altogether unfit for the Services they had contracted to perform, for which we had provided a Remedy by the Bill; but the Governor has thought fit to strike it out, and leave us exposed to this grievous Imposition without a Remedy.
As we are situated between two neighbouring Governments, not subject to our Laws, we had provided against landing such Importations as were designed for this Colony, either in New-Jersey or the Three Lower Counties, merely to elude the Force of our Law, and to introduce them from either of these into this Province; but the Governor has also rejected the Provision we had made on this Head, as we apprehend, to the utter Subversion of any Provision we can make to regulate this Trade.
From these, and many other Alterations which the Governor, after having had the Bill repeatedly under his Consideration, is pleased to adhere to, we are of Opinion, that should we assent to the Bill as it comes down from the Governor, we should be more exposed to the Abuses and Grievances it was intended to redress, than we are at present by the Laws now in Being, if duly executed: We therefore are under the Necessity of leaving all the ill Consequences which may attend the Refusal of passing our Bill upon the Governor himself; and do earnestly recommend them to his most serious Consideration.
